              19-50573-KMS Dkt 9 Filed 04/01/19 Entered 04/01/19 09:11:33 Page 1 of 5



MSSB-113 (12/17)

 Fill in this information to identify your case:
 Debtor 1           Sholanda                                    Rankin
                    First Name            Middle Name           Last Name                               Check if this is an amended plan, and list
                                                                                                        below the sections of the plan that have
 Debtor 2
 (Spouse, if filing) First Name           Middle Name           Last Name                               been changed.

 United States Bankruptcy Court for the: SOUTHERN DIST. OF MISSISSIPPI

 Case number
 (if known)




Chapter 13 Plan and Motions for Valuation and Lien Avoidance                                                                                    12/17


 Part 1:        Notices

To Debtors:      This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                 does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
                 district. Plans that do not comply with local rules and judicial rulings may not be confirmable. The treatment of
                 ALL secured and priority debts must be provided for in this plan.

                 In the following notice to creditors, you must check each box that applies.

To Creditors:    Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                 You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                 have an attorney, you may wish to consult one.

                 If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an
                 objection to confirmation on or before the objection deadline announced in Part 9 of the Notice of Chapter 13
                 Bankruptcy Case (Official Form 309I). The Bankruptcy Court may confirm this plan without further notice if no
                 objection to confirmation is filed. See Bankruptcy Rule 3015.

                 The plan does not allow claims. Creditors must file a proof of claim to paid under any plan that may be confirmed.

                 The following matters may be of particular importance. Debtors must check one box on each line to state whether or not
                 the plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked,
                 the provision will be ineffective if set out later in the plan.


 1.1    A limit on the amount of a secured claim, set out in Section 3.2, which may result in                      Included           Not included
        a partial payment or no payment at all to the secured creditor

 1.2    Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                                  Included           Not included
        interest, set out in Section 3.4

 1.3    Nonstandard provisions, set out in Part 8                                                                  Included           Not included




                                                                 Mississippi Chapter 13 Plan                                                    Page 1
            19-50573-KMS Dkt 9 Filed 04/01/19 Entered 04/01/19 09:11:33 Page 2 of 5



 Part 2:      Plan Payments and Length of Plan

2.1   Length of Plan.

      The plan period shall be for a period of     60       months, not to be less than 36 months or less than 60 months for above median
      income debtor(s). If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent
      necessary to make the payments to creditors specified in this plan.

2.2   Debtor(s) will make regular payments to the trustee as follows:

      Debtor shall pay                      (      monthly,       semi-monthly,        weekly,       bi-weekly) to the chapter 13 trustee. Unless
      otherwise ordered by the court, an Order directing payment shall be issued to the debtor's employer at the following address:




      Joint Debtor shall pay                     (      monthly,      semi-monthly,        weekly,         bi-weekly) to the chapter 13 trustee.
      Unless otherwise ordered by the court, an Order directing payment shall be issued to the joint debtor's employer at the following address:




2.3   Income tax returns/refunds.

      Check all that apply.

           Debtor(s) will retain any exempt income tax refunds received during the plan term.

           Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return
           and will turn over to the trustee all non-exempt income tax refunds received during the plan term.

           Debtor(s) will treat income tax refunds as follows:

2.4   Additional payments.

      Check one.

           None. If "None" is checked, the rest of § 2.4 need not be completed or reproduced.




                                                                 Mississippi Chapter 13 Plan                                                    Page 2
               19-50573-KMS Dkt 9 Filed 04/01/19 Entered 04/01/19 09:11:33 Page 3 of 5



 Part 3:         Treatment of Secured Claims

3.1      Mortgages. (Except mortgages to be crammed down under 11 U.S.C. § 1322(c)(2) and identified in § 3.2 herein.)

         Check all that apply.

              None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.
3.1(a)        Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to
              11 U.S.C. § 1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent
              with the proof of claim filed by the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed
              herein.


1st Mtg pmts to Carrington Mortgage Services, LLC
Beginning                        @       $2,068.00         Plan      Direct. Includes escrow       Yes       No


1st Mtg arrears to Carrington Mortgage Services, LLC                                      Through                                              $19,096.88

3.1(b)        Non-Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to
              11 U.S.C. § 1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent
              with the proof of claim filed by the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed
              herein.

3.1(c)        Mortgage claims to be paid in full over the plan term: Absent an objection by a party in interest, the plan will be amended
              consistent with the proof of claim filed by the mortgage creditor.

*Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District.

3.2      Motion for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

              None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.

              The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

              Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
              amounts to be distributed to holders of secured claims, debtor(s) hereby move(s) the court to value the collateral described below at
              the lesser of any value set forth below or any value set forth in the proof of claim. Any objection to valuation shall be filed on or
              before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case (Official Form 309I).

              The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of
              this plan. If the amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in
              its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor's total
              claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

Name of creditor                               Estimated          Collateral                                      Value of         Amount of     Interest
                                               amount of                                                          collateral       secured       rate*
                                               creditor's                                                                          claim
                                               total claim #
Credit Acceptance                                 $9,000.00 2012 Toyota Camry (approx. 130,000 miles)
                                                                                                 $7,000.00                           $7,000.00    18.00%
Kia Motors Finance                               $16,509.00 2016 Kia Sorento                                       $16,509.00       $16,509.00    11.00%
#For mobile homes and real estate identified in § 3.2: Special Claim for taxes/insurance:
Name of creditor                                Collateral                                       Amount per                    Beginning
                                                                                                 month

*Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District.

For vehicles identified in § 3.2: The current mileage is

3.3      Secured claims excluded from 11 U.S.C. § 506.

         Check one.

              None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.




                                                                     Mississippi Chapter 13 Plan                                                   Page 3
             19-50573-KMS Dkt 9 Filed 04/01/19 Entered 04/01/19 09:11:33 Page 4 of 5



*Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District.
3.4    Motion to avoid lien pursuant to 11 U.S.C. § 522.

       Check one.

            None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.

3.5    Surrender of collateral.

       Check one.

            None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.


 Part 4:         Treatment of Fees and Priority Claims

4.1    General

       Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
       without postpetition interest.

4.2    Trustee's fees

       Trustee's fees are governed by statute and may change during the course of the case.

4.3    Attorney's fees

            No look fee:       $3,400.00
            Total attorney fee charged:                  $1,695.00
            Attorney fee previously paid:                $1,695.00

            Attorney fee to be paid in plan
            per confirmation order:                           $0.00

            Hourly fee:                          . (Subject to approval of Fee Application.)

4.4    Priority claims other than attorney's fees and those treated in § 4.5.

       Check all that apply.

            None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.
4.5    Domestic support obligations.

            None. If "None" is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:         Treatment of Nonpriority Unsecured Claims

5.1    Nonpriority unsecured claims not separately classified.

       Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
       providing the largest payment will be effective. Check all that apply.

            The sum of

                            of the total amount of these claims, an estimated payment of

            The funds remaining after disbursements have been made to all other creditors provided for in this plan.

       If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately   $1,750.00
       Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2    Other separately classified nonpriority unsecured claims (special claimants). Check one.

            None. If "None" is checked, the rest of § 5.2 need not be completed or reproduced.




                                                                    Mississippi Chapter 13 Plan                                                    Page 4
                 19-50573-KMS Dkt 9 Filed 04/01/19 Entered 04/01/19 09:11:33 Page 5 of 5



 Part 6:           Executory Contracts and Unexpired Leases

6.1      The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other
         executory contracts and unexpired leases are rejected. Check one.

               None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 7:           Vesting of Property of the Estate

7.1      Property of the estate will vest in the debtor(s) upon entry of discharge.


 Part 8:           Nonstandard Plan Provisions

8.1      Check "None" or List Nonstandard Plan Provisions

               None. If "None" is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:           Signatures:

9.1      Signatures of Debtor(s) and Debtor(s)' Attorney

The Debtor(s) and attorney for the Debtor(s), if any, must sign below. If the Debtor(s) do not have an attorney, the Debtor(s) must provide
their complete address and telephone number.



X     /s/ Sholanda Rankin                                                 X
      Signature of Debtor 1                                                   Signature of Debtor 2

      Executed on 03/28/2019                                                  Executed on
                  MM / DD / YYYY                                                               MM / DD / YYYY

      3 E. Yellowstone
      Address Line 1                                                          Address Line 1


      Address Line 2                                                          Address Line 2


      Address Line 3                                                          Address Line 3
      Hattiesburg, MS 39402
      City, State, and Zip Code                                               City, State, and Zip Code
      (601) 287-3969
      Telephone Number                                                        Telephone Number


X     /s/ Vanessa J. Jones                                                Date 03/28/2019
      Signature of Attorney for Debtor(s)                                      MM / DD / YYYY

      PO Box 1554
      Address Line 1
      6088 US Hwy 49
      Address Line 2


      Address Line 3
      Hattiesburg, MS 39401
      City, State, and Zip Code
      (601) 582-9177                                            10236
      Telephone Number                                          MS Bar Number
      vjjlawoffice@gmail.com
      Email Address




                                                                  Mississippi Chapter 13 Plan                                                 Page 5
